Per Curiam. This was an action of trespass against appellee for breaking and entering what was alleged to be appellant’s close and cutting down some willow trees therein. Fleas of not guilty, liberum tenementum and the Statute of Limitations were filed, and the verdict and judgment were for the defendant. Some technical questions upon the pleadings and evidence are discussed in the briefs, but we do not consider them, for the reason that in our opinion the errors, if any there were, worked no injustice to the appellant, and the verdict, upon all the evidence properly admitted, was clearly right. The loom in quo was the property of appellee, who had licensed appellant to inclose it with his land to enable him to make a firmer fence, but expressly reserved the right to the willows and to take them as he did. TTnder'no proper rulings in the case upon the pleadings could appellant have rightfully recovered more than nominal damages. Judgment affirmed.